 

Case 19-36873 Document 1 Filed in TXSB on 12/12/19 Page 1 of 4

Fill in this information to identify the case:

Uni
_ United States Bankruptcy Court for the: Southen Dates
District of FILED
(State)
Case number (/f known): Chapter DEC 1 2 2019 LJ Check if this is an

amended filing

David J. Bradley, Clerk of Court

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-individuals, is available.

 

1. Debtor’s name (| hy 0 st

2. All other names debtor used

told Ina 5 LLC

 

in the last 8 years

 

 

Include any assumed names,
trade names, and doing business

 

as names

 

 

 

 

 

 

 

 

 

 

 

 

3. Debtor's federal Employer _ oo q
Identification Number (EIN) —_ J 24 L 8 L 3 4

4. Debtor’s address Principal place of business Mailing address, if different from principal place

of business
5554 _S - Peele Ed
Number Street Number Street
29
P.O. Box
kK pry Te ATy4¢50
City State ZIP Code City State ZIP Code
Location of principal assets, if different from
aN principal place of business L
ar
County L750 Fox Huw Drive
Number Street
Q
oY

westey Chapel Fe 33343
City 7 " State ZIP Code

5. Debtor’s website (URL)

6. Type of debtor Y Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

C) Partnership (excluding LLP)
CL) Other. Specify:

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case 19-36873 Document1 Filed in TXSB on 12/12/19 Page 2 of 4

Debio 4 h ost L., ld a DY LCC Case number itn

Name *

. . A. Check one:
7. Describe debtor’s business

C) Health Care Business (as defined in 11 U.S.C. § 101(27A))
C) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
U) Railroad (as defined in 11 U.S.C. § 101(44))

CJ Stockbroker (as defined in 11 U.S.C. § 101(53A))

Q) Commodity Broker (as defined in 11 U.S.C. § 101(6))

CJ Clearing Bank (as defined in 11 U.S.C. § 781(3))

C1 None of the above

B. Check all that apply:

Q Tax-exempt entity (as described in 26 U.S.C. § 501)

& investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

CJ Investment advisor (as defined in 15 U.S.C. § 80b-2(a){11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
http:/Awww.uscourts.gov/four-digit-national-association-naics-codes .

 

8. Under which chapter of the Check one:
Bankruptcy Code is the Q
debtor filing? Chapter 7
CJ Chapter 9

a Chapter 11. Check aif that apply:

C] Debtor's aggregate noncontingent liquidated debts (excluding debts owed to

insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
4/01/22 and every 3 years after that).

Ww The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
debtor is a small business debtor, attach the most recent balance sheet, statement
of operations, cash-flow statement, and federal income tax return or if all of these
documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

Oa plan is being filed with this petition.

O) Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

CJ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-individuals Filing
for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

CJ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
12b-2.

Chapter 12

9. Were prior bankruptcy cases “QJ/No
filed by or against the debtor

within the last 8 years? Yes. District «(When Case number
MM/ DD/YYYY

If more than 2 cases, attach a

separate list. District Cen «Case number
MM/ DD/YYYY

10. Are any bankruptcy cases Nd No
pending or being filed by a
business. partner or an LI Yes. Debtor Relationship
affiliate of the debtor? District When

List all cases. If more than 1, MM / DD /YYYY
attach a separate list. Case number, if known

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2

 
 

Debtor

Case 19-36873 Document1 Filed in TXSB on 12/12/19 Page 3 of 4

Case number (if known).

 

Name

ahest Hldiass , CC

11. Why is the case filed in this = Check ail that apply:

district?

ha] Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district.

LIA bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or have Wno

possession of any real
property or personal property

C) Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

that needs immediate Why does the property need immediate attention? (Check ai! that apply.)

attention?

it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

UO It needs to be physicaily secured or protected from the weather.

LJ It includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

LJ other

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Is the property insured?
CJ No

QQ Yes. insurance agency

 

Contact name

 

Phone

| Statistical and administrative information

13. Debtor's estimation of Check one:

available funds

(J Funds will be available for distribution to unsecured creditors.
‘4 After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

; i 1-49 C) 1,000-5,000 C2 25,001-50,000
14. Estimated number of O) 50-99 Q) 5,001-10,000 Q  50,001-100,000
creditors Q) 100-199 OQ) 10,001-25,000 Q) More than 100,000
() 200-999
. 9 $0-$50,000 UO) $1,000,001-$10 million QI $500,000,001-$1 billion
15. Estimated assets Q) $50,001-$100,000 C1 $10,000,001-$50 mitlion Q $1,000,000,001-$10 billion
© $100,001-$500,000 O) $50,000,001-$100 million Q $10,000,000,001-$50 billion
CJ $500,001-$1 million CY $100,000,001-$500 million C) More than $50 billion

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 3
 

Case 19-36873 Document 1 Filed in TXSB on 12/12/19 Page 4 of 4

(a host LL (NaS (CC

 

 

Debtor Case number (if known)
Name
; oe 1 $0-$50,000 Q $1,000,001-$10 million OQ) $500,000,001-$1 billion
16. Estimated liabilities ©) $50,001-$100,000 Q $10,000,001-$50 million ©) $1,000,000,001-$10 billion
Q) $100,001-$500,000 Q) $50,000,001-$100 million Q) $10,000,000,001-$50 billion
Q) $500,001-$1 million OQ $100,000,001-$500 million Q) More than $50 billion

| Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of =» The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
authorized representative of

 

 

 

 

etition.
debtor pen

w | have been authorized to file this petition on behalf of the debtor.

uw | have examined the information in this petition and have a reasonable belief that the information is true and
correct.

| declare under penalty of perjury that the foregoing is true and correct.
Executed on 12 { L 26 9

DD /YYYY (?

x OO ok Icio Slaacing ar
Signature of authorized representative of debtor Printed name
Title O uyyre

8. Si ttorne
18. Signature of a y x Date

Signature of attorney for debtor MM /DD /IYYYY

 

Printed name

 

 

 

 

 

 

Firm name

Number Street

City State ZIP Code
Contact phone Email address

Bar number State

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4
